804 F.2d 1250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Burl Anderson HOWELL, Plaintiff-Appellant,v.JUDGES OF the CIRCUIT COURT OF MARYLAND FOR CECIL COUNTY;Stephen H. Sachs, Defendants-Appellees.
No. 86-7146.
United States Court of Appeals, Fourth Circuit.
Submitted July 17, 1986.Decided Nov. 12, 1986.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (C/A No. 85-4674-JFM)
Burl Anderson Howell, appellant pro se.
D.Md.
DISMISSED.
Appeal from the United States District Court for the District of Maryland at Baltimore.  J. Frederick Motz, District Judge.  (C/A No. 85-4674-JFM)
D.Md.
DISMISSED.
Before HALL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Burl Howell has been tried and convicted three times of crimes associated with the death of his father.  After the vacation of his third conviction, he filed a federal habeas petition alleging that a fourth trial would violate the prohibition against double jeopardy.  Howell v. Valenti, No. 85-6421 (4th Cir. pending).  Howell's appeal from the denial of relief on that petition was placed in abeyance awaiting the decision in Murray v. Carrier, --- U.S. ---, 54 U.S.L.W. 4820 (June 26, 1986).


2
Howell filed this habeas petition pursuant to 28 U.S.C. Sec. 2254 challenging his release on bond pending his possible fourth trial.  However, Howell does not state a cognizable claim under the habeas statute.  His release on bond does not moot his earlier, pending habeas petition.  Rutledge v. Sunderland, 671 F.2d 377 (10th Cir.1982).  Nor does it moot any right he may have to bring a suit for excessive custody.


3
We therefore deny a certificate of probable cause and dismiss the appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
DISMISSED.